  
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3263 
 
AN ACT 
To authorize the Secretary of the Interior to allow the storage and conveyance of nonproject water at the Norman project in Oklahoma, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lake Thunderbird Efficient Use Act of 2012.  
2.Norman project, oklahomaPublic Law 86–529 (74 Stat. 225) is amended by adding at the end the following: 
 
10.Lake Thunderbird 
(a)In generalIf the Secretary of the Interior determines that there is enough excess capacity in the reservoir on the Little River known as Lake Thunderbird that nonproject water can be stored in Lake Thunderbird, the Secretary of the Interior may, in accordance with the reclamation laws, amend an existing contract, or enter into 1 or more new contracts, with the Central Oklahoma Master Conservancy District for the storage and conveyance of nonproject water in Norman project facilities to augment municipal and industrial supplies for the cities served by the Central Oklahoma Master Conservancy District.  
(b)CostsIf any additional infrastructure is needed to enable the storage and conveyance of non-project water in Norman project facilities under subsection (a) or any other provision of this Act, the costs of constructing, operating, and maintaining the infrastructure shall be the responsibility of the non-Federal entity contracting with the Secretary of the Interior for storage and conveyance rights. .  
3.EffectNothing in this Act or an amendment made by this Act authorizes any expansion of the storage capacity of Lake Thunderbird.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
